DETAILED ACTION
REASONS FOR ALLOWANCE
Claims 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, it is deemed novel and non-obvious over the prior art of record drawn to apparatus and method of using the apparatus as instantly claimed.  The limitation “detecting the specific gas concentration in the measurement-object gas on the basis of a voltage difference between the reference electrode and the measurement electrode, wherein the voltage difference is determined when the control voltage is applied in the off state and the voltage Vref decreases a predetermined amount from Vrefmax in the off state” in claim 1 is not obvious over the prior art.  The pertinent art, Sekiya (U.S. Patent Pub. 2015/0276659) teaches a gas sensor (Fig. 1-2; [0024] line 3) comprising a layered body (Fig. 2; [0031] lines 1-2: sensor element 101), a reference electrode (Fig. 2; [0036] lines 6-7: reference electrode 42), a measurement electrode (Fig. 2; [0055] lines 4-5: measurement electrode 44), a measurement-object gas side electrode (Fig. 2; [0039] line 5: outer pump electrode 23), a reference gas introducing portion (Fig. 2; [0036] line 3: reference gas introducing space 43), and a reference gas regulating device (Fig. 2; [0060] lines 4-5: electrochemical reference gas regulating pump cell 90), comprising the steps of: introducing and flowing a measurement-gas in the measurement gas flowing portion ([0011] lines 5-6: a gas to be measured or a measurement-object gas is introduced); introducing a reference gas to the reference electrode ([0011] line 7, 9: a reference gas is introduced in); exposing the measurement-object gas side electrode to the measurement-object gas ([0011] lines .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLYN M SUN whose telephone number is (571)272-6788.  The examiner can normally be reached on M-F: 8:30am - 5:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V Van can be reached on (571)272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAITLYN MINGYUN SUN/           Examiner, Art Unit 1795                                                                                                                                                                                             
/LUAN V VAN/           Supervisory Patent Examiner, Art Unit 1795